Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2017

                                       No. 04-17-00485-CV

                                         Victor RAMOS,
                                            Appellant

                                                 v.

                                      Gustavo GUERRA, Jr.,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2017CVT000103-D4
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
       The trial court signed a final judgment in this appeal on June 15, 2017. A timely motion
for new trial was filed extending the deadline to file the notice of appeal to September 13, 2017.
Appellant timely filed his notice of appeal on July 12, 2017.

        On October 16, 2017, appellee filed a notice of appeal stating his intent to appeal the trial
court’s order denying his motion to modify, correct and/or reform the final judgment. Appellate
deadlines run from the date the final judgment is signed, not from the date the trial court denies a
post-judgment motion. See TEX. R. APP. P. 26.1. Because appellee seeks to file a cross-appeal,
he was required to file his notice of appeal “within the applicable period [for filing a notice of
appeal] or 14 days after the first filed notice of appeal, whichever is later.” See id. at 26.1(d).
Accordingly, appellee’s notice of appeal was due to be filed on September 13, 2017.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). An implied
motion for extension of time would extend the deadline for filing a notice of appeal in this appeal
to September 28, 2017. Appellee did not, however, file his notice of appeal until October 16,
2017.

        It is therefore ORDERED that appellee show cause in writing within two weeks from the
date this order is signed why his cross-appeal should not be dismissed for lack of jurisdiction.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court